Citation Nr: 0013513	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  96-36 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of a stab 
wound to the chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956 and from May 1957 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for 
the residuals of a chest wound.

In April 1997 and August 1999, the Board remanded the issue 
to the RO for further development.  The requested 
developments have been accomplished and the case is now ready 
for appellate review.  Finally, a hearing was held before the 
undersigned Member of the Board sitting in Washington, D.C., 
in May 1999, who was designated by the Chairman of the Board 
to conduct such a hearing.  A transcript of the hearing 
testimony has been associated with the claims file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  Post service medical evidence demonstrates that the 
veteran has residuals of a chest wound.  Lay statements and 
the veteran's statements have associated the residual 
scarring with service; service medical records are missing, 
but morning reports show some treatment during the claimed 
period.

3.  In view of the relative equipoise of the evidence, the 
record reflects that residuals of a stab wound to the chest 
were incurred during active service.



CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the residuals of a stab wound to the chest were incurred 
during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
entitlement to service connection is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); that is, he has presented a claim that is plausible.  
Further, he has not alleged nor does the evidence show that 
any records of probative value, which could be associated 
with the claims folder and that have not already been sought, 
are available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by § 5107(a), has been 
satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Procedurally, the RO initially denied a claim for a 
nonservice-connected pension by rating decision dated in 
April 1993 and found that a status-post stab wound to the 
left chest was not service connected.  In a December 1994 
rating decision, no new and material evidence was found to 
reopen the claim for a stab wound to the left chest.  
Subsequently, the veteran filed another claim which forms the 
basis of this appeal and submitted several Morning Reports in 
support of his claim.  In a November 1995 rating decision, 
the RO reopened the claim but denied it on the merits.  On 
appeal, the Board agreed with the RO's decision to reopen but 
remanded for additional development.  Another remand was 
required when the veteran raised an issue with respect to 
representation.  

Turning to the merits of the veteran's claim, he contends, in 
essence, that he is entitled to service connection for the 
residuals of a stab wound to the chest.  He maintains that he 
was stabbed while in Munich, Germany on leave in April 1953 
and was hospitalized until August 1953.  However, attempts to 
locate the veteran's service medical records have been 
unsuccessful.  Apparently, his records were destroyed in the 
accidental fire at the National Personnel Records Center 
(NPRC) in 1973.  The only service medical records currently 
associated with the claims file are Morning Reports showing 
that the veteran was excused from duty on multiple occasions 
from April to August 1953.  However, the records do not, in 
and of themselves, demonstrate that he was hospitalized the 
entire time under question, nor do they show the reason that 
treatment was rendered.  

Nonetheless, the Board is mindful that in a case, such as 
this one where service medical records have been lost, there 
is a heightened duty to assist the veteran in developing the 
evidence that might support his claim.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  This heightened duty 
includes the obligation to search for alternate medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  In 
addition, the Board is directed to explain its findings and 
conclusions and consider carefully the benefit-of-the-doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Post service medical evidence reveals that the veteran was 
diagnosed with a status-post stab wound to the left chest 
with question of a hemothorax with some mild pleuritic pain 
in a September 1992 VA general medical examination report.  
Additional medical evidence reflects an on-going reported 
history of a stab wound to the chest during service.  In a 
March 1996 personal hearing, the veteran testified that he 
was stabbed in a bar in German while on leave in 1953, which 
resulted in a 4 1/2 month hospitalization, including a time in 
the intensive care unit.  He could not recall the name of the 
soldier who stabbed him but indicated that he was present at 
the soldier's court martial and that the attacker was 
discharged from service.  The veteran similarly testified at 
a hearing before the Board in August 1999.

Although there are no contemporaneous medical records 
associated with the claims file with respect to the claimed 
in-service incident, the Board is persuaded by the numerous 
sworn buddy statements recently submitted by the veteran in 
support of his claim.  Specifically, in a May 1999 letter, a 
service buddy, J.E., indicated that he had been a friend of 
the veteran's since service.  J.E. indicated that while on 
active duty he met a number of soldiers who knew that the 
veteran had been stabbed and hospitalized for four months in 
Munich, Germany.  Similarly, in an August 1999 letter, 
another soldier, E.R., related that he served with the 
veteran in Germany in 1953 and that, although he did not 
recall the details, it was common knowledge that the veteran 
had been injured in Munich and spent most of the summer of 
1953 in the hospital.  Further, C.E. related in July 1999 
that he served with the veteran and recalled being on highway 
patrol duty in Munich in April 1953 and was notified that the 
veteran had been injured and admitted to the hospital.  C.E. 
later learned that the veteran's wounds were life threatening 
and that he was in the intensive care unit.  

Finally, C.M. revealed that he served with the veteran at 
Erding Air Depot in Germany in 1953.  He recalled that in 
early April 1953, he and the veteran went to Munich, Germany, 
on leave, but he subsequently returned to the Base leaving 
the veteran in Munich.  He reflected that he learned the next 
day that the veteran had been stabbed the previous evening by 
a jealous Army Sergeant and that the veteran was hospitalized 
at the U.S. hospital in Munich.  His request to visit the 
veteran at the hospital was granted but he was unable to see 
the veteran in the intensive care unit due to the seriousness 
of the injuries.  C.M. reflected that he felt partly 
responsible because he had accompanied the veteran to Munich 
the night of the stabbing.  He concluded that he visited the 
veteran often during the veteran's more than four month stay 
at the hospital and recalled the veteran being placed on 
light duty.

Giving the veteran the benefit of the doubt, the Board finds, 
based on the evidence of record, that he did, in fact, 
sustain a stab wound to the chest in service.  While there is 
no contemporaneous service medical records reflecting 
treatment for a stab wound, the Board notes that Morning 
Reports indicate the veteran was hospitalized in Munich, 
Germany, during the relevant time frame.  In addition, there 
is no indication in the claims file of a intervening post-
service injury, nor that the injury pre-existed active duty.  
Further, the Board is persuaded by the several letters from 
the veteran's service buddies indicating that they knew about 
the stabbing, and, in particular, the letter from the soldier 
that he visited the veteran in the hospital during his 
recuperation from the stabbing injury.  Consequently, 
reasonable doubt should be resolved in favor of the veteran 
and service connection for the residuals of a stab wound to 
the chest is, accordingly, granted.


ORDER

The claim for entitlement to service connection for the 
residuals of a stab wound to the chest is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

